 AMERICAN CYANAMID COMPANY89the welders herein involved are exercising true craft skills which wouldwarrant their severance from the existing production and maintenanceunit, and we therefore deny their unit request with respect to these em-ployees.Moreover, there is nothing in the record, we find, to indicate that anyof the foregoing inappropriate units requested by the Petitioner isrendered appropriate by combination with any other of such units.Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]AMERICAN CYANAMID COMPANY, ORGANIC CHEMICALS DIVISION 1andDISTRICT#61,INTERNATIONAL ASSOCIATION OF MACHINISTS,AFL,PETITIONER.CasesNos. 4-RC-2279 through 4-RC-22993. Sep-tember 29, 1954Decision,Order, and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeEugene M. Levine, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.2Upon the entire record in this case, the Board finds : s1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.Questions affecting commerce exist concerning representation ofemployees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever from an existing production andmaintenance unit at the Employer's Bound Brook, New Jersey, plant,1The name of the Employer appears as amended at the hearing.2 At the hearing the Petitioner amended the petitions in Cases Nos.4-RC-2272 and4-RC-2282 to include the employees which were the subject of the petitions in Cases Nos.4-RC-2289 and 4-RC-2292, and moved that it be permitted to withdraw the latter twopetitions.The motion is hereby granted.The hearing officer referred to the Board a motion by the Intervenor to dismiss thepetitions on the ground that the Petitioner's ultimate purpose is to establish itself as therepresentative of the maintenance department employeesThe Intervenor relies onMillsIndustries,Incorporated,108 NLRB 282.However, in that case,the Board held that thePetitioner was attempting to utilize the Board's craft severance doctrine toreestablishitself as the representative of a production and maintenance unit which it formerly rep-resented,rather than to establish itself as a craft representative.Here, no such situationis present.The Petitioner at no time in the past represented these employees on anybasis.We therefore regard the facts relied on by the Intervenor as irrelevant to ourdetermination, and deny the motion.8The Petitioner's request for oral argument is denied because the record and the briefsadequately present the issues and the positions of the parties.In denying the Petitioner'srequest for oral argument, the Board did not rely on the Intervenor's reply brief, whichthe Petitioner moved to strike as improper under the Board's Rules and Regulations.110 NLRB No. 17. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARD18 separate craft units, and the employees in the powerhouse depart-ment, including in each craft unit, helpers and apprentices.At thehearing, the Petitioner made alternative requests to represent the em-ployees involved in a single maintenance unit, with or without thepowerhouse employees, or to represent in a residual unit any employ-ees or helpers who may not be severed as craftsmen. The Employerand Local 111, International Chemical Workers Union, AFL, Inter-venor herein, contend that the requested units are inappropriate, andthat only the plantwide production and maintenance unit currentlyrepresented by the Intervenor is appropriate.The current contractbetween the Intervenor and the Employer is not urged as a bar tothis proceeding.The Employer is engaged in the manufacture and sale of chemicalsand chemical products.About 2,500 different products are manufac-tured at its Bound Brook plant.Of the approximately 3,900 em-ployees at the plant, about 1,500 are hourly paid production employeesand approximately 600 are maintenance employees.The completeBound Brook installation covers an area of about 555 acres. The mainproduction facilities are located on a 175-acre tract on which there areabout 48 major buildings.The production facilities are divided intoeight areas, according to production functions.Supervision of theemployees in question is vested in a superintendent of maintenanceand construction, and three of his immediate subordinates.Thesesubordinates are the superintendent of construction, under whom ap-proximately 130 maintenance men work; the superintendent of areamaintenance, who supervises approximately 270 maintenance men as-signed to the 8 production areas and a ninth maintenance group; andthe superintendent of central maintenance, wherein most of the re-maining maintenance employees work.The employees assigned tocentral maintenance work 55 percent of the time in central mainte-nance, and 45 percent of the time throughout the 9 areas. There arealso various categories of maintenance employees working in the plas-tics department, and in the research and development department,under maintenance supervisors who report to the respective depart-ment heads.MachinistsThe Petitioner requests a unit of all machinists, toolroom mechan-ics, toolroom attendants, tooldressers, their helpers and apprentices,and the metalizer.There are approximately 10 machinists and 2 ap-prentices.The machinists perform a wide range of machining op-erations in the maintenance and repair of tools and equipment. TheEmployer maintains a formal apprenticeship program for machinists,and requires 4 years' experience for progression to machinist.Thetoolroom mechanics make tools, dies, and fixtures for use by themachinists and other maintenance employees.The machining opera- AMERICAN CYANAMID COMPANY91tions which their duties require, involve somewhat closer tolerancesthan those performed by the machinists.The Employer requires 4years of prior experience for its toolroom mechanics.The metalizerrepairs tools and equipment by a process which involves spraying theparts with molten metal, and reshaping them by machining to theproper dimensions.The Employer and the Intervenor do not disputethe craft status of the machinists, toolroom mechanics, and the metal-izer,but urge that the unit requested is inappropriate, because itconstitutes a multicraft grouping.We find no merit in this conten-tion.These employees work under the same supervisor, the machineshop foreman, and perform closely related functions involving theskills of the machinist craft.As their duties regularly require theexercise of their craft skills, and they are sought by a labor organiza-tion which historically and traditionally represents them, we find thatthe machinists and their apprentices, the toolroom mechanics, and themetalizer may constitute a separate appropriate unit if they so desire .4The tooldresser grinds and sharpens tools.Although this workrequires some proficiency, it is considerably less skilled than that ofthe toolroom mechanics.Moreover, tooldressers are not in the lineof progression of any craft.The toolroom attendant maintains theinventory of tools and dispenses tools, and needs only a few months'experience to perform this work.We therefore exclude the tooldresserand toolroom attendants from the craft unit of machinists found ap-propriate herein.Instrument MechanicsThe Employer's instrument mechanics are responsible for the instal-lation and maintenance of a great variety of measuring instruments,ranging from simple thermometers to delicate electronic devices.Thevariety and complexity of the instruments involved in the Employer'soperations appear to require the nonrepetitive exercise of precisionskills by these employees.There is a 4-year apprenticeship programfor instrument mechanics. In these circumstances, we find that theEmployer's instrument mechanics are craft employees .5As they aresought by a union which historically and traditionally represents thistype of employee, they may constitute a separate appropriate unit,if they so desire.Scale MechanicsThe Employer employs five first-class scale mechanics, who workout of the central maintenance group.They are responsible for allmaintenance and repair of scales throughout the plant, and performno other work.The Employer maintains a 4-year apprenticeship'We also include the machinist located in the plastics department,for although hisduties are not described in detail in the record,his duties and craft skills are apparentlythe same as those of the machinists discussed.6The General Tire and Rubber Company,106 NLRB 246. 92DECISIONSOF NATIONAL LABOR RELATIONS BOARDprogram for its scale mechanics.As the duties and functions of thescalemechanics involve the performance and use of the skills forwhich they are trained,we conclude that the scale mechanics arecraft employees.As they are sought by a union which has historicallyand traditionally represented this type of employee,they may con-stitute a separate appropriate unit if they so desire.MillwrightsThe Petitioner*requests a separate unit of all millwrights,boiler-makers, and their apprentices and helpers.There are approximately25millwrights,and about11millwrightapprentices in a 4-yearapprenticeship program.It is clear from the record that the mill-wrights possess and exercise the skills of journeymen craftsmen inperforming the usual functions of their craft.As they aresought bya union which historically and traditionally represents them, we findthat the millwrights and their apprentices may constitute a separateappropriate unit, if they so desire.The 1 boilermaker employed spends about 40 percent of his timeperforming millwright work.There are no boilermaker apprentices.The boilermaker does not possess the skills of a journeyman mill-wright, nor does he perform all of the duties performed by the mill-wrights.He is not in the line of progression to the millwright craft.The boilermaker may not, therefore,be included in the craft unit ofmillwrights.The Employer contends that because of the existence outside themillwright group of the boilermaker and other employees known as"area mechanics,"who also perform some millwright work, the unitof millwrights may not be appropriate because it encompasses onlya segment of those employees exercisingmillwrightskills.The areamechanics perform pipefitting work approximately 55 percent of thetime, millwright work about 35 percent of the time,and various typesof rough maintenance workduring theremaining time.The areamechanics possess and utilize anumber ofthe skills of both the pipe-fitter and millwright craft, but it is undisputedthat theydo not possesssufficient skills to qualify as journeymen craftsmen in either classifica-tion.There is no apprenticeship program for area mechanics, andthey are not in line of progression to the millwright craft, or to anyother craft.In view of these factors,we will not include the areamechanics in the millwright group.As the boilermaker and the areamechanics do not possess journeymen millwright skills,and spend aminor portion of their time performing millwright work, their exist-ence outside the millwright unit does not preclude severance of themillwright craft unit. AMERICAN CYANAMID COMPANY93Pipecoverers,Truck and Auto Mechanics, Oilers,Riggers, andTransitmenThe Petitioner seeks separate craft units of pipecoverers, truck andauto mechanics, oilers, riggers, and transitmen.The 10 pipecoverers apply various types of insulation to pipes andboilers.There is no indication that the work requires skills of a craftnature, and there is no apprenticeship program for pipecoverers.Employees have been advanced to pipecoverer as needed after 3 or 4years of working as general helpers with various categories of main-tenance employees.The truck and auto mechanics work in a garagelocated in the central maintenance shop, and are engaged generally inthe maintenance and repair of the Employer's automotive equipment,diesel combustion engines, cranes, and similar equipment.The ap-proximately 12 oilers lubricate production equipment according toa prearranged schedule, using about 20 different lubricants.Theirduties require no special skills, and the experience necessary to per-form their work can be gained in about 1 month. The riggers per-form the usual functions of their classification in both maintenanceand construction work. The Employer indicates that an employee canbecome an acceptable rigger in about 1 year, without previous ex-perience, and there is no apprenticeship program for riggers.TheEmployer has 1 transitman, 1 junior transitman, and 1 rod- and chain-man.These three employees work together in making field measure-ments and surveying sites for prospective construction projects.There is no apprenticeship program for these employees, and nosystematic progression from one class to another. It requires about18months of experience to become a transitman, about 1 year toqualify as a junior transitman, and 3 months to become a rod- andchain-man.On the basis of the foregoing and the record as a whole,we conclude that the pipecoverers,s oilers, riggers,? transitman,8 andtruck and auto mechanics 9 are not craft employees of the type deemedseverable by the Board under its established policy.BlacksmithsThe Petitioner also requests a craft unit of all blacksmiths andtheir helpers and apprentices.The Employer has only one black-smith, and there is no blacksmith apprenticeship program.The black-6 TheGeneral Tireand Rubber Company,106 NLRB 246.7 American Potash & Chemical Corp.,107 NLRB 14188Appalachian ElectricPower Co,91 NLRB 1376, 1378.9 Gulf Oil Corporation,108 NLRB 162;PennsylvaniaGreyhound Lines,Inc.,107 NLRB1621.Although there is an apprenticeship program fortruck and auto mechanics theBoard hasnot regarded that factas sufficient to support a craft finding for these classi-ficationsGulf Oil Corporation, supra 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDsmith has no regularly assigned helper, but is assigned various helpersfrom a pool of general helpers.These helpers are not in the line ofprogression to blacksmith, and work throughout the plant with othercategories of maintenance employees. In these circumstances, noneof the helpers may be included in the unit with the blacksmith.As-suming the blacksmith to be a craftsman, the unit requested is inap-propriate, as it includes only one employee.loHelpersThe Petitioner seeks to include in each requested craft unit allhelpers working with the alleged craftsmen, or to represent the helpersin a residual unit if they may not be included in the various craft units.The Employer has 38 employees whom it classifiesas generalhelpers.None of the general helpers are assigned to work regularly with anyparticular category of maintenance employees, and they are not inthe line of progression to any of the maintenance classifications.Theyare assigned to work with various groups of employees, dependingupon where their services are required.The helpers are thereforeunlike those normally included in craft units.Accordingly, thehelpers may not be included in any of the groups of craftsmen foundseverable herein."Painters, Carpenters, Sheet MetalWorkers, Electricians,Welders,Pipefitters, Lead-Burners, and MasonsThe Petitioner requests separate craft units for painters, carpenters,sheetmetal workers, electricians, welders, pipefitters, lead-burners,and masons, and also a separate unit of the powerhouse departmentemployees.In theAmerican PotashdChemical Corporationcase,"the Board stated that severance of a craft group would not be per-mitted unless the union seeking to represent the craft group has his-torically and traditionally represented that craft.The Board hasheld that the Petitioner is not the historical and traditional repre-sentative of painters, carpenters, sheet metal workers, electricians,welders, and pipefitters.laOur experience in dealing with requestsfor craft severance also convinces us that the Petitioner does not his-torically and traditionally represent lead-burners, masons, or power-house employees.Accordingly, we shall dismiss the petitions for10Fritzsche Bros.Inc.,107 NLRB 889.11Virginia-Carolina Chemical,101 NLRB 1336, 1338.12 Supra,footnote 7.13ForstmannWoolen Co.,108NLRB 1439;Campbell Soup Company,109 NLRB 475.For the reasonsstated in his dissenting opinion inCampbell Soup Company,109 NLRB475,MemberRodgers does not agree with the disposition of the petitions seeking units ofwelders andlead-burners.However,he deems himself bound by the decision of themajorityin that case. AMERICAN CYANAMID COMPANY95painters, carpenters, sheet metal workers, electricians, welders, pipe-fitters, lead-burners, and masons.Additional FindingsWe find, in addition, that the overall maintenance unit requestedalternatively is inappropriate in view of an effective history of col-lective bargaining for these employees of over 10 years as part ofthe existing production and maintenance unit.14Similarly, there isno basis under Board policy for severing an arbitrary and hetero-geneous segment of noncraft maintenance employees and helpers fromthe unit in which they are currently represented, and establishingthem as a residual unit.15In accord with the foregoing determinations, we will direct thatseparate elections be held in the following groups of employees ofthe Employer at its Bound Brook, New Jersey, operation, excludingfrom each group all other employees and supervisors as defined by theAct :(1)All machinists and their apprentices, toolroom mechanics, andthe metalizer.(2)All instrument mechanics and their apprentices.(3)All scale-mechanics and their apprentices.(4)All millwrights and their apprentices.If a majority of the employees in voting groups (1), (2), (3),or (4), vote for the Petitioner, they will be taken to have indicatedtheir desire to constitute separate appropriate bargaining units, whichthe Board finds, under the circumstances, to be appropriate for pur-poses of collective bargaining, and the Regional Director conductingthe elections is instructed to issue a certification of representatives tothe Petitioner for such unit or units. If a majority of the employeesin voting groups (1), (2), (3), or (4) vote for the Intervenor, suchvoting group or groups may be represented as part of the existingproduction and maintenance unit and the Regional Director will issuea certification of results of election to such effect.[The Board dismissed the petitions in Cases Nos. 4-RC-2280,4-RC-2283, 4-RC-2286, 4-RC-2287, 4-RC-2290, 4-RC-2291, 4-RC-2273, 4-RC-2274, 4-RC-2275, 4-RC-2276, 4-RC-2277, 4-RC-2278,4-RC-2279, 4-RC-2281, 4-RC-2285, 4-RC-2289, and 4-RC-2292.][Text of Direction of Election omitted from publication.]MEMBERMURDOCK took no part in the consideration of the ab—veDecision, Order, and Direction of Elections.14National Aniline Division,Allied Chemical and Dye Corporation,102 NLRB129, 132.15 Pennsylvania Greyhound Lines, Inc.,107 NLRB 1621.